Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claim 9
Claim 9 recites “a distance between the bypass hole and the muffler is greater than a distance between the muffler and a distal end of the fixed shaft accommodation portion facing the muffler.”  It is well known that the distance shall be defined between points and surfaces.   The distance cannot be defined between volumes.  The applicant recites a distance between the muffler and a distal end, or a hole and muffler.  This definition is not correct.
In Reference to Claims 11-13
Claim 11 is rejected by its virtual dependency to Claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant provided prior art US Patent Publication 2016/0047378 to Choi et al (Choi).
In Reference to Claim 1
Choi discloses compressor comprising: a case (Fig. 2, 11) comprising a discharge portion (Fig. 2, 16) disposed at one side of the case, the discharge portion being configured to discharge refrigerant from the case; a drive unit (Fig. 2, 2) coupled to an inner circumferential surface of the case; a rotary shaft (Fig. 2, 5) that extends from the drive unit in a direction away from the discharge portion and that is configured to rotate about an axis; an orbiting scroll (Fig. 2, 33) coupled to the rotary shaft and configured to rotate based on a rotation of the rotary shaft; a fixed scroll (Fig. 2, 32) engaged with the orbiting scroll, the fixed scroll defining a compression space configured to receive, compress, and discharge refrigerant; and a muffler (Fig. 2, the space enclosed between the fixed scroll 32 and cover 34) that is coupled to the fixed scroll, and that defines a receiving space (Fig. 2, the space enclosed between the fixed scroll 32 and cover 34) configured to guide refrigerant toward the discharge portion, wherein 
In Reference to Claim 5
Choi discloses the fixed head plate (Fig. 2, 321) comprises a depressed portion (Fig. 3, 324) that extends from the discharge hole (Fig. 3, 324) toward the muffler and that penetrates a portion of the fixed head plate.
In Reference to Claim 6
Choi discloses a diameter of the depressed portion is greater than a diameter of the discharge hole (As showed in Fig. 3).
In Reference to Claim 15
Choi discloses the fixed head plate comprises: a depressed portion (Fig. 3, 324) that extends from the discharge hole (Fig. 3, 325) through the fixed head plate in the axial direction; and a concave portion (Fig. 3, 324) that is recessed toward the discharge portion from an exposed surface of the fixed head plate facing the muffler.
In Reference to Claim 19

In Reference to Claim 20
Choi discloses the rotary shaft defines a plurality of oil holes (Paragraph 3, 551, 553 and 556) that radially extend from an inside of the rotary shaft toward an outer circumferential surface of the rotary shaft and that are arranged along the axial direction of the rotary shaft.
Allowable Subject Matter
Claims 2-4, 7, 8, 10, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        4/10/2021